10 N.Y.3d 887 (2008)
891 N.E.2d 294
861 N.Y.S.2d 261
CHEVONNA JOHNSON, Appellant,
v.
SUSAN KLING et al., Defendants, and
GMAC LEASING CORP. et al., Respondents.
Court of Appeals of the State of New York.
Decided June 5, 2008.
*888 Alexander J. Wulwick, New York City, and Schwartzapfel Truhowsky Marcus Sachs, P.C., Huntington, for appellant.
Bivona & Cohen, P.C., New York City (Anthony J. McNulty, Roderick J. Coyne and Adam J. Silbert of counsel), for respondents.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*889 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, motion of defendants GMAC Leasing Corp., General Motors Acceptance Corp. and Vaul Trust Corp. to dismiss the complaint against them denied, and certified question answered in the negative (see Jones v Bill, 10 NY3d 550 [2008] [decided today]).